UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section 14 (a)of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only(as permitted byRule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-12 The Bureau of National Affairs, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transactions applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: T H E B U R E A U O F N A T I O N AL A F F A I R S , I N C . Cynthia J. Bolbach Vice President and Corporate Secretary (703)341-3482 Fax: (703)341-1688 cbolbach@bna.com March 27, 2009 TO THE STOCKHOLDERS OF THE BUREAU OF NATIONAL AFFAIRS, INC. You are cordially invited to attend the annual meeting of the Corporation’s stockholders on April 18, 2009, at 10:00 a.m. in the Potomac Ballroom of The Crystal City Marriott, 1999 Jefferson Davis Highway, Arlington, Va., to elect the 13 members of the Board of Directors and to transact such other business as may properly be brought before the meeting. Please note that this is a new location for the annual meeting. The Marriott Crystal City is located directly across from BNA’s headquarters at 1801 S. Bell Street. Coffee will be available prior to the meeting, and a light lunch will be served immediately following the meeting. Meeting attendees may park in the BNA garage (entrances on 18th Street and 20th Street between Crystal Drive and S. Bell Street). Enclosed for your information is an Annual Report to Shareholders on Form 10-K, including financial statements for the year ended Dec. 31, 2008. Also enclosed are a proxy statement and, for Class A stockholders, a proxy form/envelope and ballot. The number of shares of Class A stock held directly by you, and held in your name by the Stock Fund Trustee of the BNA 401(k) Plan, is indicated on both the proxy form/envelope and ballot. Please follow the instructions on the proxy form/envelope carefully. CSC Entity Services, Wilmington, Del., will conduct the balloting, tabulate the results, and seal and store the ballots afterwards. The Board of Directors requests the participation either in person or by proxy of each stockholder at the annual meeting. IT IS IMPORTANT THAT YOU VOTE. You can mail your ballot directly to CSC Entity Services, using the business reply envelope that is enclosed, or you can place it in the ballot boxes located in the lobby at 1801 S. Bell Street and in the main reception area at Rockville. If you mail your ballot, please do so in time to ensure that it is received at the CSC Entity Services offices in Wilmington no later than April 10. You can also bring your ballot and cast it at the annual meeting on April Cordially, Cynthia J. Bolbach /s/Cynthia J. Bolbach Enclosures 1801 South Bell Street oArlington, Virginia, 22202 oTelephone (703) 341-3000 o www.bna.com PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS April 18, 2009 THE
